ORDER

PER CURIAM:
Robert M. Hayes appeals his conviction, after jury trial, of robbery in the first degree, § 569.020, RSMo 1994, kidnapping, § 565.110, and armed criminal action, § 571.015, for which he was sentenced as a prior and persistent offender to consecutive terms of twenty years, twenty years and five years, respectively. This court has carefully considered the arguments on appeal, and found them to be without merit. A published opinion would not have precedential value. A memorandum opinion as to the reasons for the decision has been furnished to the parties. The judgment is affirmed. Rule 30.25(b).